Citation Nr: 0706826	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-20 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for service-connected 
thoracic and lumbar spine disability, currently rated 40 
percent disabling. 

4.  Entitlement to an increased rating for service-connected 
heart disease, currently rated 30 percent disabling. 

5.  Entitlement to an increased rating for service-connected 
hypertension, currently rated 10 percent disabling.

6.  Entitlement to an effective date earlier than June 21, 
2001, for the grant of service connection for colon cancer.   

7.  Entitlement to an effective date earlier than August 30, 
2000, for the grant of a separate rating for hypertension.  

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 17, 1941, to 
February 11, 1946, and from February 19, 1946, to July 31, 
1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 and subsequent rating 
decisions from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to an increased rating for a 
thoracic and lumbar spine disability, heart disease, and 
hypertension; entitlement to an effective date earlier than 
June 21, 2001, for the grant of service connection for colon 
cancer and an effective date earlier than August 30, 2000, 
for the grant of a separate rating for hypertension; and 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for arthritis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that the issue of entitlement to an effective 
date earlier than August 30, 2000, for the grant of a 
separate rating for hypertension, has been restyled on the 
title page to adequately reflect the veteran's contentions.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  A bilateral hearing loss disability did not have its 
onset in service, manifest to a compensable degree within a 
year after service, and is not attributable to service.

3.  Tinnitus did not have its onset in service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letter sent in January 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection for hearing loss and tinnitus; complied with VA's 
notification requirements; and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish the 
degree of severity and the effective date for the claims.  
Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that service connection is not 
warranted for these conditions, any question as to the 
severity and the appropriate effective date of the service 
connection claims is rendered moot.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded an examination in 
which opinions regarding the etiology of his hearing loss and 
tinnitus were rendered.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including organic 
disease of the nervous system, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the evidence reflects a current bilateral 
hearing loss disability and tinnitus.  Thus, the pivotal 
determination is whether a hearing loss disability or 
tinnitus is related to service.

The Board notes that the veteran has asserted that his 
hearing loss disability and tinnitus are a result of noise 
exposure during service, to include combat due to manning 
antiaircraft guns aboard Navy vessels during World War II.  
The veteran is a combat veteran.  Thus, he entitled to the 
application of 38 U.S.C.A. § 1154(b).  The statute provides 
the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Board accepts that the veteran was exposed to noise and 
could have experienced ringing and decreased auditory acuity 
during combat.  The veteran also contends that medical 
personnel during his discharge examination in July 1961 
informed him that he had a "bad" hearing loss in the right 
ear and a moderate hearing loss in the left ear.  However, 
the Board notes that the veteran service medical records 
reveal, at separation examination in July 1961, his hearing 
was normal and he specifically denied having any ear trouble.  
The initial diagnosis of a hearing loss disability and 
tinnitus contained in the record is in the 2000's, decades 
after service. 

The veteran is competent to report he noticed hearing loss 
and tinnitus in service.  In fact, the Board accepts that the 
veteran was exposed to noise during combat and that he 
experienced periods of hearing loss and tinnitus during 
service.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, the veteran's combat status allows him to 
allege hearing loss and tinnitus in service.  Whether such 
conditions were chronic or were related to service requires 
competent evidence.  He is not, however, shown to have 
medical expertise and his opinion concerning etiology is not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

A December 2003 VA report specifically stated that it was not 
at least as likely as not that hearing loss and tinnitus were 
related to noise exposure during service.  The examiner noted 
that multiple hearing tests in service were normal, including 
one on discharge examination in July 1961.  Regarding the 
veteran's tinnitus, the examiner noted that it was first 
manifested many years after service.  The Board finds the 
opinion of the VA audiological examiner to be more probative 
than the veteran's lay opinion, and consistent with the 
record.  The examiner reviewed the claims file, noted normal 
hearing at separation, and no reference to tinnitus during 
service.  

The medical evidence does not show that the veteran current 
hearing loss disability or tinnitus is the result of noise 
exposure, to include acoustic trauma during service, 
including combat service.  

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, he denied 
hearing loss and ear trouble at separation examination.  Such 
evidence is far more reliable than an unsupported remote 
claim to the contrary.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeals are 
denied. 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

A.  Increased Ratings Claims

For disabilities evaluated on the basis of limitation of 
motion, such as the veteran's thoracic and lumbar disability, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006), pertaining to functional impairment.  In 
applying these regulations, VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).  However, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 have not been applied.

Regarding the veteran's arteriosclerotic heart disease and 
hypertension, the VA duty to assist includes the conduct of 
VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The veteran has 
indicated that he suffered a heart attack in May 2006, 
however, his last VA cardiovascular examination was in March 
2002.  Therefore, another examination is needed.  In 
addition, records relating to the veteran's current 
cardiovascular condition, particularly relating to his May 
2006 heart attack are needed prior to a resolution of the 
claim.  

B.  Earlier Effective Date Claims

As to the effective date claims, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Specifically for service connection claims, the effective 
date for a grant of direct service connection will be the day 
following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

In part, where compensation benefits are awarded pursuant to 
a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2006).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. § 
3.114(a)(1).  However, if the claimant requests review of his 
claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request. 38 C.F.R. § 3.114(a)(3).

The claimant must be notified of the information and evidence 
needed to substantiate his claims for an earlier effective 
date of an award of service connection.  38 U.S.C.A. § 5103a; 
38 C.F.R. § 3.159; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 488 (2006); see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2005).  The Court has held that decisional 
and postdecisional communication cannot satisfy the duty to 
notify under section 5103a.  As such, the claims must be 
remanded to provide the veteran such notice.

C.  Service Connection for Arthritis based on New and 
Material Evidence

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  The VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. 

The Board notes that the RO found that the veteran had 
submitted new and material evidence to reopen his claim, and 
denied the claim on the merits.  The determination as to 
whether new and material evidence has been submitted is a 
threshold jurisdictional issue to be decided independently by 
the Board, irrespective on the RO's determination on that 
matter, before it can adjudicate the merits of the issue.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
(regardless of a determination made by the regional office, 
the Board must ensure that it has jurisdiction over a case 
before adjudicating the case on the merits).  For this 
reason, the Board has listed the issue on the title page as 
whether new and material evidence has been submitted to 
reopen the claim for service connection.  The Board also 
notes that proper notice would also have informed him of the 
evidence needed to prevail on a service connection claim.  
Again, he has never received such notice regarding this 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving all necessary 
information, obtain the veteran's 
clinical records pertaining to any 
treatment for a thoracic and lumbar 
disability, cardiovascular disease, 
hypertension, and arthritis that are not 
currently on file.

2.  Send the veteran and his 
representative proper VCAA notice 
addressing the earlier effective date 
claims for the grant of service 
connection for colon cancer, and the 
assignment of an earlier effective date 
for the assignment of a separate rating 
for hypertension.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 488 
(2006).

3.  Regarding whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for arthritis, send 
the veteran a corrective notice under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice should explain the 
terms "new" and "material;" explain type 
of evidence that would be considered new 
and material; and describe what evidence 
would be necessary to substantiate: the 
existence of arthritis, a connection 
between the veteran's service and the 
arthritis, degree of the arthritis; and 
effective date if service connection is 
granted.  See Kent and Dingess/Hartman, 
both supra.

4.  Thereafter, schedule the veteran for 
a VA examination to ascertain the nature, 
extent, and current severity of his 
lumbar and thoracic spine disabilities.  
The claims folder must be made available 
to and reviewed by the examiner pursuant 
to conduction and completion of the 
examination.  The examination must 
include complete range of motion studies.  
All other indicated studies should be 
accomplished.

The examiner should determine whether the 
veteran's lumbar and thoracic spine 
exhibit weakened movement, instability, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
identify the limitation of activity 
imposed by the veteran's service- 
connected spinal disabilities with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  Explanation for all opinions 
should be provided, including a 
discussion of evidence relied on for 
opinions.

5.  Schedule the veteran for a VA 
cardiology examination to determine the 
current severity of his service-connected 
heart condition and hypertension.  The 
examiner should review the claims folder 
in connection with the examination for 
the veteran's pertinent medical history.  
Exercise stress testing should be 
conducted, and the examiner should 
indicate whether dyspnea, fatigue, 
angina, dizziness, or syncope are 
produced at workloads of (1) three or 
less METs, (2) greater than three, but 
less than five METs, (3) greater than 
five, but less than seven METs, (4) 
greater than seven, but less than ten 
METs, or (5) greater than ten METs.  If a 
laboratory determination of METs by 
exercise stress testing cannot be done 
for medical reasons, the examiner should 
provide an estimate of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner also should 
indicate whether the veteran's cardiac 
condition requires continuous medication; 
whether there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X- 
ray; whether there is evidence of chronic 
congestive heart failure; whether there 
is evidence of acute congestive heart 
failure within the last year and, if so, 
whether there was more than one episode; 
and whether there is any left ventricular 
dysfunction and, if so, whether the 
ejection fraction is (1) less than 30 
percent, (2) 30 to 50 percent, or (3) 
more than 50 percent.

6.  After the above requested development 
has been completed along with any other 
requested development that is deemed 
appropriate, readjudicate the veteran's 
claims of entitlement to increased 
ratings for a thoracic and lumbar spine 
disability, heart disease, and 
hypertension; entitlement to effective 
dates earlier than June 21, 2001, for the 
grant of service connection for colon 
cancer, and earlier than August 30, 2000, 
for the grant of a separate rating for 
hypertension; and whether new and 
material evidence has been received to 
reopen a previously denied claim of 
entitlement to service connection for 
arthritis.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).    



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


